Citation Nr: 0407460	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  01-05 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to recognition of the 
appellant as the surviving spouse of the veteran for the 
purposes of Department of Veterans Affairs (VA) death 
benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1953 to October 
1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 decision by the Manila, the Republic 
of the Philippines, Regional Office (RO) of VA which 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to recognition of 
the appellant as the surviving spouse of the veteran for the 
purposes of VA death benefits.  The appellant perfected her 
appeal as to that issue.  

In an April 2001 rating decision, the RO denied entitlement 
to service connection for the cause of the veteran's death.  
The appellant has perfected her appeal as to this issue.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

A review of the record shows that the Board determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to recognition of the appellant as the 
surviving spouse of the veteran for the purposes of VA death 
benefits in a final June 1998 decision.  Thereafter, the 
appellant sought to reopen her claim.  The RO also determined 
that new and material evidence had not been received to 
reopen the claim of entitlement to recognition of the 
appellant as the surviving spouse of the veteran for the 
purposes of VA death benefits in a March 2001 decision.  As 
noted, the appellant perfected her appeal.

Subsequently, the appellant's claim for service connection 
for the cause of the veteran's death was received.  The RO 
denied this claim and the appellant appealed.  The Board 
notes that this matter should have been deferred pending the 
outcome of the new and material claim because, unless the 
appellant is determined by VA to be the surviving spouse of 
the veteran for the purposes of VA death benefits, she has no 
standing to pursue her claim of service connection for the 
cause of the veteran's death.  Likewise, the appellant has 
raised a claim for VA death pension benefits, but the 
surviving spouse matter must be resolved first.  

With regard to the issue of whether new and material evidence 
has been received to reopen the claim of entitlement to 
recognition of the appellant as the surviving spouse of the 
veteran for the purposes of VA death benefits, the appellant 
has not been apprised of the Veterans Claims Assistance Act 
of 2000 (VCAA).  

The United States Court of Appeals for Veterans Claims (the 
Court)  has held that section 5103(a), as amended by VCAA and 
§ 3.159(b), as recently amended, require VA to notify the 
claimant of any evidence and information needed to 
substantiate and complete the claim.  Additionally, the VA 
has the duty to assist the claimant by informing him of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  In 
this case, a VCAA letter regarding the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to recognition of the appellant as the 
surviving spouse of the veteran for the purposes of VA death 
benefits has not been sent to the claimant.  Accordingly, VA 
should undertake the appropriate actions to ensure that the 
directives of VCAA have been followed.  Disabled Am. Veterans 
v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Following completion of the foregoing, the matter of whether 
new and material evidence has been received to reopen the 
claim of entitlement to recognition of the appellant as the 
surviving spouse of the veteran for the purposes of VA death 
benefits must be resolved prior to consideration of the claim 
of whether service connection is warranted for the veteran's 
death.  Thus, the issue of service connection for the cause 
of the veteran's death as well as the newly raised issue of 
entitlement to death pension benefits are deferred pending 
the outcome of the issue of whether new and material evidence 
has been received to reopen the claim of entitlement to 
recognition of the appellant as the surviving spouse of the 
veteran for the purposes of VA death benefits.

The appellant is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  .  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent as to 
all the issue of whether new and material 
evidence has been received to reopen the 
claim of entitlement to recognition of 
the appellant as the surviving spouse of 
the veteran for the purposes of VA death 
benefits, which is on appeal.  Such 
notice should specifically apprise her of 
the evidence and information necessary to 
substantiate his claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The appellant is informed that if there 
is evidence supporting the issue of 
whether new and material evidence has 
been received to reopen the claim of 
entitlement to recognition of the 
appellant as the surviving spouse of the 
veteran for the purposes of VA death 
benefits which is on appeal, she must 
submit that evidence to VA.  The 
appellant is informed that she is under 
an obligation to submit evidence.  If 
there is evidence that she is the 
surviving spouse of the veteran, she must 
submit that evidence to VA.  A record of 
her notification must be incorporated 
into the claims file.  

2.  After undertaking any development 
deemed essential, the VBA AMC should 
readjudicate the issue of whether new and 
material evidence has been received to 
reopen the claim of entitlement to 
recognition of the appellant as the 
surviving spouse of the veteran for the 
purposes of VA death benefits.  If any of 
the benefits remain denied, the VBA AMC 
should issue a supplemental statement of 
the case (SSOC) addressing such issue.  
The SSOC must contain notice of all 
relevant action taken on the claim for 
benefits, to include a summary of the 
evidence and all applicable law and 
regulations pertaining to the issues 
currently on appeal.  The issue of 
service connection for the case of the 
veteran's death is deferred pending the 
outcome of the issue of whether new and 
material evidence has been received to 
reopen the claim of entitlement to 
recognition of the appellant as the 
surviving spouse of the veteran for the 
purposes of VA death benefits.  Likewise, 
the newly raised issue of entitlement to 
death pension is also deferred.  

If upon completion of the requested action, any issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.







	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




